The defendant moved for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). The defendant met her prima facie burden of demonstrating her entitlement to judgment as a matter of law by showing, through the affirmed reports of her medical experts, that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). The admissible evidence which the plaintiff presented in opposition to the defendant’s motion did not raise a triable issue of fact (see CPLR 3212 [b]; Grasso v Angerami, 79 NY2d 813, 814-815 [1991]; Vilomar v Castillo, 73 AD3d 758, 759 [2010]; Pagano v Kingsbury, 182 AD2d 268, 270 [1992]). The plaintiff presented no competent, objective medical evidence of any limitations of motion associated with any of the plaintiffs pleaded injuries contemporaneous with the accident (see Srebnick v Quinn, 75 AD3d 637 [2010]). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Mastro, J.P., Angiolillo, Balkin, Lott and Miller, JJ., concur.